Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Amendment filed August 24, 2020 has been entered.

Applicant's arguments filed August 24, 2021, have been fully considered but they are not found persuasive.

Claims 31-34 and new claims 35-38 are pending.  Claims 1-30 are canceled.  Claims 34 are withdrawn.  Claims 31-33 and 35-38 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 31-33, 35, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimoudis et al. (US 2011/0165156) in view of Bedian et al. (US 2003/0211100).
Domoudis et al. teach the method of treating cancer by administering anti-CSF-1R antibody which comprise the claimed SEQ ID NO:33-40 (paragraph 20, 39, 44).  Dimoudis teach tumor associated macrophages (TAM) in solid tumors correlated with poor prognosis (paragraph 378).  Dimoudis teach that treatment with siRNA of M-CSF and TNFalpha reduced tumor growth (paragraph 378).  Dimoudis teach that treatment of antigen binding fragment against M-CSF inhibited tumor growth (paragraph 378).  Dimoudis teach that administration of antibody to spheroid cells inhibit cell viability and spheroids resemble closely solid tumors (paragraph 448).  Dimoudis et al. does not teach the treatment in combination with agonistic CD40 antibody.
	Bedian et al. teach the method of treatment of cancer with agonistic CD40 antibody comprising claimed SEQ ID NO:88-89 (Bedian SEQ ID NO:42 and 44; paragraph 106-107,137, 228-229, 264-265).  Bedian teach combination therapy with the antibody and other therapeutic agents (paragraph 231).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the CSF-1R antibodies of Dimoudis et al and the agonistic CD40 antibody of Bedian et al. to treat solid tumor.  It is obvious to combine prior art 
	Applicants argue that Dimoudis does not even recite CD40 and Bedian does not even recite CSF-!R.  However, the rejection is based upon the teaching of the combination of references which teach all the limitations in combination.
	Applicants argue that anti-CSF-1R antibodies bind to CSF-1R found on the surface of tumor-infiltrating macrophages and therefore do not clearly fall among the categories of additional therapeutic agents contemplated by Bedian.  However, 
	Applicants argue that prior to development of the claimed invention, there is no reasonable expectation of success in achieving greater anti-tumor efficacy by use of the claimed antibody combination than by use of either of the claimed antibodies alone.  However, one of ordinary skill in the art would expect that the additive effect of the combination of antibodies would be greater than the individual antibody alone because each antibody affect the different mechanism of inhibition of the tumor.

Claims 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dimoudis et al. (US 2011/0165156) in view of Bedian et al. (US 2003/0211100) as applied to claims 31-33, 35, 38 above, and further in view of Haegel et al. (US 2011/0178278).
The teaching of Dimoudis et al. (US 2011/0165156) in view of Bedian et al. (US 2003/0211100) are discussed above.  Dimoudis and Bedian does not teach the adenocarcinoma.
	Haegel et al. teach the administering anti-CSF-1R antibody for treatment of adenocarcinoma including colorectal cancer (paragraph 335-336, 340, 348; page 4-12).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to treat the adenocarcinoma in patients as taught by Haegel using the combination of antibodies as taught by Dimoudis and Bedian.  One of ordinary skill in the art would be motivated to treat adenocarcinoma because the combination antibody of Dimoudis and Bedian would inhibit the tumor with two front attack which is an improve the treatment.  The combination therapy was well known to one of ordinary skill in the art to treat cancer.

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646